Title: From Thomas Jefferson to John Garland Jefferson, 11 October 1791
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Monticello Oct. 11. 1791.

A little before my departure from Philadelphia I received your letter expressing a wish to remove into this neighborhood that you  might be convenient to the books which are to be read. I am told your present situation is favorable for study; and I doubt whether in this neighborhood your mind would not be more disturbed and withdrawn from it by a revival of matters which if let alone, will sink into oblivion; and as Peter Carr assures me the books are forwarded regularly and in good time for yourself and Sam Carr I imagine you are now less anxious on this subject. Colo. Lewis retiring from the management of my affairs himself, has undertaken to employ some one to take care of them. I imagined it would be more agreeable to you to have a fixed sum of money deposited somewhere for your maintenance, and under your own command, than to be obliged to write to the manager for every little want. I have therefore directed that he should lodge the sum of £50. in the hands of the merchant to whom he sells the crop of wheat, and give you notice in what hands it is. This I presume will suffice for a year’s boarding, clothes and all other expences, to be counted from the first day of this month, and at this time next year a like provision shall be made for you for another year. Any thing due for board before the 1st. day of this month shall be paid up exclusive of the allowance for this present year.—I cannot deny myself the pleasure of mentioning to you the satisfaction I recieve from the accounts given me of your assiduity in your studies and your advancement in them. You live in a country where talents, learning, and honesty are so much called for that every man who possesses these may be what he pleases. Can there be a higher inducement to acquire them at every possible expence of time and labour?—With respect to the old subject of uneasiness which arose in this neighborhood, be assured that no impression unfavourable to you remains on my mind. On this head quiet yourself most thoroughly; and rest satisfied that no one feels a more lively interest in the success you may hereafter have in the world, than I do. I repeat again that this may be what you please, because it will depend on your learning and integrity, which are in your own power. I shall always be happy to hear from you, tho it will not be in my power to answer always, as you must be sensible from the nature of my vocations. I am with perfect attachment Dear Sir Your affectionate friend & servt,

Th: Jefferson

